           Case 1:18-cv-01710-DAD-EPG Document 53 Filed 12/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   MICHAEL ANTHONY HOWARD,                              Case No. 1:18-cv-01710-DAD-EPG (PC)
11                   Plaintiff,                           ORDER FOLLOWING TELEPHONIC
                                                          DISCOVERY AND STATUS
12         v.                                             CONFERENCE
13   SGT. ENCINAS, et al.,
14                   Defendants.
15

16             Michael Howard (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983, which includes state law
18   claims.
19             On December 16, 2020, the Court held a discovery and status conference. Plaintiff
20   telephonically appeared on his own behalf. Counsel Byron Miller and Tyler Heath
21   telephonically appeared on behalf of Defendants.
22             For the reasons stated on the record at the conference, IT IS ORDERED that all pending
23   dates and deadlines are vacated, except for: 1) Defendants’ February 16, 2021 deadline to
24   depose Plaintiff and file any related motion to compel; and 2) the dispositive motion deadline,
25   which is advanced to April 23, 2021.
26   \\\
27   \\\
28   \\\


                                                      1
            Case 1:18-cv-01710-DAD-EPG Document 53 Filed 12/17/20 Page 2 of 2



 1            The vacated dates and deadlines will be reset, if necessary, following a decision
 2   on the motion(s) for summary judgment.1
 3
     IT IS SO ORDERED.
 4

 5
         Dated:       December 17, 2020                                   /s/
 6                                                                UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28            1
               The Court may direct the parties to participate in a settlement conference before resetting these dates
     and deadlines.


                                                              2
